


Exhibit (10.21)
McGRAW HILL FINANCIAL, INC.
401(k) SAVINGS AND PROFIT SHARING PLAN SUPPLEMENT
(Effective as of January 1, 2015, unless otherwise provided)
Article I
PURPOSE
The principal purpose of the Plan is to provide selected employees of the
Employer with retirement benefits which would have been provided as profit
sharing and matching contributions under the SPSP (a) were it not for the
limitations imposed by Sections 401(a)(17), and 401(k) of the Code, and (b) if
the Participant's Earnings on which matching contributions are based had
included amounts deferred under deferred compensation plans of an Employer and
amounts paid under certain severance plans of the Company.
Effective January 1, 2004, the Broadcasting EIP Supplement was merged into the
McGraw-Hill SIP Supplement and the Broadcasting ERIP Supplement was merged into
the McGraw-Hill ERAP Supplement, and, effective as of the Effective Date, the
McGraw-Hill SIP Supplement, the McGraw-Hill ERAP Supplement, the S&P SIP
Supplement and the S&P ERAP Supplement were merged into the Plan, and any
benefits due to participants in the Broadcasting EIP Supplement, Broadcasting
ERIP Supplement, McGraw-Hill SIP Supplement, McGraw-Hill ERAP Supplement, S&P
SIP Supplement and S&P ERAP Supplement shall be paid from the Plan. Effective as
of May 1, 2013, the name of the Plan was changed to the McGraw Hill Financial,
Inc. 401(k) Savings and Profit Sharing Plan Supplement.
ARTICLE II    
DEFINITIONS
The following words and phrases as used herein shall have the following
meanings:
SECTION 2.01     "Account" means the Matching Contribution Account, Profit
Sharing Account, or the Participant Deferral Account established for each
Participant under the Plan.
SECTION 2.02     "Appeal Reviewer" has the meaning set forth in the SPSP. The
Appeals Reviewer (or its delegate in accordance with Section 3.01) has the
authority and discretion to decide any appeals of a claim denial pursuant to
Article VI.
SECTION 2.03     "Benefit" means the benefit payable to a Participant or his
Designated Beneficiary under Article V of the Plan.
SECTION 2.04     "Board" means the Board of Directors of the Company.



8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




SECTION 2.05     "Broadcasting EIP Supplement" means The McGraw-Hill
Broadcasting Company, Inc. Employees' Investment Plan Supplement.
SECTION 2.06     "Broadcasting ERIP Supplement" means The McGraw-Hill
Broadcasting Company, Inc. Employee Retirement Income Plan Supplement.
SECTION 2.07     "Change in Control" means the first to occur of any of the
following events:
(i)    An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of Common Stock (the
"Outstanding Common Stock") or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Voting Securities"); excluding, however,
the following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company; (2)
any acquisition by the Company; (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this Section
2.07; or
(ii)    A change in the composition of the Board such that the Directors who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this Section
2.07, that any individual who becomes a Director subsequent to the Effective
Date, whose election, or nomination for election by the Company's shareholders,
was approved by a vote of at least a majority of those Directors who were
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such Director were a member of the Incumbent
Board; but, provided, further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
("Corporate Transaction"); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without

2
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Common Stock and Outstanding Voting Securities, as the case may be, (B) no
Person (other than the Company, any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the
Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or
(iv)    The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
SECTION 2.08     "Claimant" has the meaning set forth in Section 6.01 of the
Plan.
SECTION 2.09     "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and the applicable rules and regulations promulgated thereunder.
SECTION 2.10     "Committee" means the Compensation Committee of the Board.
SECTION 2.11     "Common Stock" means the common stock, $1.00 par value per
share, of the Company.
SECTION 2.12     "Company" means McGraw Hill Financial, Inc., a corporation
organized under the laws of the State of New York, or any successor corporation.
SECTION 2.13     "Designated Beneficiary" has the meaning set forth in the SPSP.
SECTION 2.14     "Director" means an individual who is a member of the Board.
SECTION 2.15     "Earnings" means all compensation paid by the Employer to a
Participant for services rendered, including short‑term incentive compensation,
provided that such compensation is paid no later than the end of the month
following the month in which a Participant’s Employment Termination Date occurs.
Earnings shall also include any reductions in compensation made pursuant to the
McGraw Hill Financial, Inc. Flexible Spending Account Plan, SPSP, the
Transportation Benefit Program and similar plans of the Company's subsidiaries.
For purposes of the Plan, "Earnings" excludes all other executive contingent
compensation and

3
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




amounts paid after the end of the month of the month in which a Participant’s
Employment Termination Date occurs.
SECTION 2.16     "Effective Date" has the meaning set forth in Section 8.08 of
the Plan.
SECTION 2.17     "Election Effective Date" means (i) for each taxable year,
January 1 of such year, and (ii) for the taxable year in which the Participant
commences employment with the Employer, the date that is 30 days following the
commencement thereof.
SECTION 2.18     "Employer" means the Company and its subsidiaries.
SECTION 2.19     "Employment Termination Date" means the date of a Participant's
"separation from service" from the Company, as defined in Section
409A(a)(2)(A)(i) of the Code.
SECTION 2.20     "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time, and the applicable rules and regulations
promulgated thereunder.
SECTION 2.21     "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, and the applicable rules and regulations promulgated
thereunder.
SECTION 2.22     "Extension Notice" has the meaning set forth in Section 6.01 of
the Plan.
SECTION 2.23     "Key Executive Plan" means the McGraw Hill Financial, Inc. Key
Executive Short-Term Incentive Deferred Compensation Plan, as amended from time
to time, or successor programs thereto.
SECTION 2.24     "Matching Contribution Account" means the matching contribution
account established for each Participant under the Plan.
SECTION 2.25     "McGraw-Hill ERAP Supplement" means The McGraw-Hill Companies,
Inc. Employee Retirement Account Plan Supplement.
SECTION 2.26     "McGraw-Hill SIP Supplement" means The McGraw-Hill Companies,
Inc. Savings Incentive Plan Supplement.
SECTION 2.27     "Participant" means each employee who participates in the Plan,
as provided in Article IV of the Plan, and includes a Severance Plan
Participant.
SECTION 2.28     "Plan" means the McGraw Hill Financial, Inc. 401(k) Savings and
Profit Sharing Plan Supplement, as amended from time to time. Effective as of
January 1, 2013, no employee of the Education Group may be a Participant.

4
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




SECTION 2.29     "Plan Administrator" has the meaning set forth in the SPSP.
SECTION 2.30     "Profit Sharing Account" means the profit sharing account
established for each Participant under the Plan.
SECTION 2.31     "Severance Plan" means the McGraw Hill Financial, Inc.
Management Severance Plan, the McGraw Hill Financial, Inc. Executive Severance
Plan or the McGraw Hill Financial, Inc. Senior Executive Severance Plan, as
amended from time to time, or successor programs thereto.
SECTION 2.32     "Severance Plan Earnings" means the total amount of salary
continuation payments paid to a Severance Plan Participant under a Severance
Plan (excluding any amount paid in a lump sum in lieu of salary continuation).
SECTION 2.33     "Severance Plan Participant" means a former employee of an
Employer who is entitled to remain an active participant in certain
Company-sponsored plans and programs under a Severance Plan (and who is not paid
a single lump sum payment in lieu thereof).
SECTION 2.34     "SPSP" means, as applicable, The 401(k) Savings and Profit
Sharing Plan of McGraw Hill Financial, Inc. and Its Subsidiaries or the Standard
& Poor’s 401(k) Savings & Profit Sharing Plan for Represented Employees, as
amended from time to time.
SECTION 2.35     "SPSP Stable Assets Fund" has the meaning set forth in the
SPSP.
SECTION 2.36     "S&P ERAP Supplement" means the Standard & Poor's Employee
Retirement Account Plan Supplement.
SECTION 2.37     "S&P SIP Supplement" means the Standard & Poor's' Savings
Incentive Plan Supplement.
SECTION 2.38     "Tax-Deferred Contributions" has the meaning set forth in the
SPSP.
SECTION 2.39     "Vested Percentage" has the meaning set forth in Section
5.04(b) of the Plan.
SECTION 2.40     “Education Group” means “Education Group” as defined in the
purchase and sale agreement (the “PSA”), dated as of November 26, 2012, by and
among the Company and certain other entities set forth in Schedule I thereto,
McGraw-Hill Education LLC, and MHE Acquisition, LLC.
SECTION 2.41     “Participant Deferral Account” means the participant deferral
account established under the Plan.

5
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




ARTICLE III    
ADMINISTRATION
SECTION 3.01     Administration. The Plan shall be administered by the Plan
Administrator, who shall have full authority to construe and interpret the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to take all such actions and make all such determinations in connection with the
Plan as he may deem necessary or desirable. Subject to Article VI of the Plan,
decisions of the Plan Administrator shall be reviewable by the Appeal Reviewer
and the Committee. Subject to Article VI of the Plan, the Appeal Reviewer and
the Committee shall also have the full authority to make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as may arise in connection with the Plan. Notwithstanding anything herein
to the contrary, the Plan Administrator, the Appeal Reviewer and the Committee
shall each have the power to designate one or more persons as he or she or it
may deem necessary or desirable in connection with the Plan, who need not be
members of the Committee or employees of the Company, to serve or perform some
or all of the functions of the Plan Administrator, the Appeal Reviewer and the
Committee, respectively, on his or her behalf. Such person(s) shall have the
same rights and authority as the Plan Administrator, Appeal Reviewer and the
Committee who appointed him or her would have had if acting directly.
SECTION 3.02     Binding Effect of Decisions. Subject to Article VI of the Plan,
the decision or action of the Plan Administrator, Appeal Reviewer, or Committee
in respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.
SECTION 3.03     Indemnification. To the fullest extent permitted by law, the
Plan Administrator, Appeal Reviewer, Committee and the Board (and each member
thereof), and any employee of the Employer to whom fiduciary responsibilities
have been delegated shall be indemnified by the Company against any claims, and
the expenses of defending against such claims, resulting from any action or
conduct relating to the administration of the Plan, except claims arising from
gross negligence, willful neglect or willful misconduct.
ARTICLE IV    
PARTICIPATION
SECTION 4.01     Continuing Participants. Any individual who was a Participant
under the Plan on December 31, 2014, remains a Participant on the Effective
Date.
SECTION 4.02     New Participants. Any employee of the Employer (other than a
Participant described in Section 4.01 of the Plan or, effective as of January 1,
2013, an employee in the Education Group) who is selected by the Plan
Administrator to be eligible to participate in the Plan shall become a
Participant as of the first day of the month coinciding with or next following
his selection.

6
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




ARTICLE V    
BENEFITS
SECTION 5.01     Credits to Matching Contribution Account.
(a) As of December 31 of the year beginning on or after January 1, 2008 but
prior to January 1, 2014, there shall be credited to the Participant's Matching
Contribution Account an amount equal to 4½% (6% for the year beginning January
1, 2013) of the Participant's Earnings for such year in excess of the limitation
on Earnings under Section 401(a)(17) of the Code (or any successor provision).
As of December 31 of the year beginning on or after January 1, 2014, there shall
be credited to the Participant's Matching Contribution Account an amount equal
to 100% of up to the first 6% of the Participant's Earnings for such year in
excess of the limitation on Earnings under Section 401(a)(17) of the Code (or
any successor provision) that the Participant elects to defer under the Plan
pursuant to Section 5.06 herein. Notwithstanding the foregoing, for years prior
to January 1, 2014, no credit shall be made to the Matching Contribution Account
of a Participant for any year with respect to whom Tax-Deferred Contributions
were not made in an amount equal to the limitation on elective deferrals for
such year under Section 402(g) of the Code.
(b)As of December 31 of the year beginning on or after January 1, 2008 but prior
to January 1, 2014, there shall be credited to the Participant's Matching
Contribution Account an amount equal to 4½% (6% for the year beginning January
1, 2013) of (A) any short-term incentive compensation for such year deferred by
the Participant under the Company's Key Executive Plan, and (B) any salary
earned for such year that is deferred by the Participant under any plan or
arrangement of the Employer. As of December 31 of the year beginning on or after
January 1, 2014, with respect to a Participant who was not given an opportunity
to make a deferral election pursuant to Section 5.06 herein, there shall be
credited to the Participant's Matching Contribution Account an amount equal to
6% of (A) any short-term incentive compensation earned prior to 2015 (and
otherwise payable prior to 2016) that is deferred by the Participant under the
Company's Key Executive Plan, and (B) any salary earned for such year that is
deferred by the Participant under any plan or arrangement of the Employer. As of
December 31 of the year beginning on or after January 1, 2014, with respect to a
Participant who makes a deferral election pursuant to Section 5.06 herein, there
shall be credited to the Participant's Matching Contribution Account an amount
equal to the deferral percentage elected by the Participant (up to a maximum of
6%) multiplied by: (A) any short-term incentive compensation earned prior to
2015 (and otherwise payable prior to 2016) that is deferred by the Participant
under the Company's Key Executive Plan, and (B) any salary earned for such year
that is deferred by the Participant under any plan or arrangement of the
Employer. Any salary or short-term incentive compensation that is deferred by a
Participant shall be excluded from Earnings in the year paid to the Participant.
Prior to January 1, 2014, no credit shall be made to a Participant’s Matching
Contribution Account with respect to any year after the year in which the
Participant’s Employment Termination Date occurs or in which the Participant
ceases to have any salary continuation installment due under a Severance Plan,
if later.
(c)An amount shall be credited to a Severance Plan Participant's Matching
Contribution Account equal to the amount of Employer Matching Contributions that
would have

7
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




been credited to such Participant's Employer Contribution Account under the Plan
had the Participant made Tax-Deferred Contributions under Section 5.06 of the
Plan with respect to the Participant's Severance Plan Earnings at the rate in
effect for the period immediately prior to the Participant's Employment
Termination Date. This amount shall be credited to the Severance Plan
Participant's Matching Contribution Account at such time as it would have been
credited under the Plan had there not been an Employment Termination Date.
(d)    Each Participant's Matching Contribution Account shall be credited with
the amount earned under the McGraw-Hill SIP Supplement and the S&P SIP
Supplement and each Participant's Profit Sharing Account shall be credited with
the amount earned under the McGraw-Hill ERAP Supplement and the S&P ERAP
Supplement.
SECTION 5.02     Credits to Profit Sharing Account.
(a) As of December 31 of the year beginning on or after the later of (i)
January 1 of the year in which the Participant's participation in the Plan
commenced or (ii) January 1, 2008, the amount of any credits to a Participant’s
Profit Sharing Account shall be determined at the discretion of the Executive
Vice President, Human Resources, provided however, that such discretion shall be
limited to a determination that the Profit Sharing Account will be credited in
an amount equal to the maximum limit set forth in this Section 5.02. That
determination shall be final and conclusive upon all Eligible Employees and
their Designated Beneficiaries. In no event shall the credit to a Participant's
Profit Sharing Account exceed an amount equal to 5% of the sum of (A) the
Participant's Earnings for such year in excess of the maximum amount of
compensation that may be taken into account under Section 5.2 of the SPSP as a
result of the limitations of Section 401(a)(17) of the Code for such year and
(B) any short-term incentive compensation earned prior to 2015 (and otherwise
payable prior to 2016) that is deferred by the Participant under the Company's
Key Executive Plan, and (C) any salary earned for such year which is deferred by
the Participant under any plan or arrangement of the Employer. Any salary or
short-term incentive compensation that is deferred by a Participant shall be
excluded from Earnings in the year paid to the Participant. No credit with
respect to clause (A) of the preceding sentence shall be made to a Participant's
Profit Sharing Account with respect to (i) the year in which the Participant's
Employment Termination Date occurs, unless the Participant is eligible for early
or normal retirement under the Company's Employee Retirement Plan, is terminated
by an Employer through no fault of his own; or has any salary continuation
installment due under a Severance Plan, or (ii) the year after the year in which
the Participant's Employment Termination Date occurs for any reason or the
Participant ceases to have any salary continuation installment due under a
Severance Plan, if later. No credit with respect to clause (B) of the first
sentence of this Section shall be made to a Participant's Profit Sharing Account
with respect to any year after the year in which the Participant's Employment
Termination Date occurs or in which the Participant ceases to have any salary
continuation installment due under a Severance Plan, if later.
(b)    An amount shall be credited to a Severance Plan Participant's Profit
Sharing Account equal to the amount that would have been credited to such
Participant's account under Section 5.02(a) of the Plan had the Participant been
eligible to have an employer contribution be made to the Participant's account
under Section 5.02(a) of the Plan with respect

8
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




to such Participant's Severance Plan Earnings. This amount shall be credited to
the Severance Plan Participant's Profit Sharing Account at such time as it would
have been credited under the Plan had there not been an Employment Termination
Date.
SECTION 5.03     Additional Credits to Accounts.
(a) An additional amount shall be credited to the Participant's Accounts as of
December 31 of each year beginning on or after the later of (i) January 1 of the
year following the year in which the initial credit is made to the Account or
(ii) January 1, 2009.
(b)    With respect to Matching Contribution Accounts only, the additional
credit shall equal the sum of (i) and (ii), where (i) is the product of (A) the
balance of the Matching Contribution Account as of January l of such year, and
(B) the annual rate of return of the SPSP Stable Assets Fund for the year; and
(ii) is the amount of interest that would have been credited if 1/12 of the
annual credit for the year under Section 5.01 of the Plan had instead been
credited at the end of each calendar month in the year and each monthly credit
earned interest for the remainder of the year at an annual effective rate of
return equal to the SPSP Stable Assets Fund rate for the year.
(c)    With respect to Profit Sharing Accounts only, the additional amount shall
be equal to the product of (i) the balance of the Profit Sharing Account as of
January l of such year and (ii) the annual rate of return of the SPSP Stable
Assets Funds for such year. No additional amount shall be credited to the
Participant's Profit Sharing Account for any period after December 31 of the
year in which the Participant's Employment Termination Date occurs or in which
the Participant ceases to have any salary continuation installment due under a
Severance Plan, if later.
(d)    Effective January 1, 2014, with respect to Participant Deferral Accounts,
the additional amount shall be credited pursuant to procedures adopted by the
Plan Administrator in its sole discretion and shall equal an amount determined
by the Plan Administrator in its sole discretion.
SECTION 5.04     Payment of Benefit.
(a) The Benefit provided under the Plan shall consist of the balance of the
Participant's Accounts as of each applicable payment date under this
Section 5.04. Subject to Section 5.05 and 5.04(b), and except as would violate
the requirements of Sections 409A(a)(2), (a)(3) and (a)(4) of the Code, a
Participant may elect to receive a distribution of his or her Benefit in the
form of a lump sum payable on July 1 of the calendar year following the
Participant's Employment Termination Date payment, or, with respect to credits
to Participant’s Matching Contribution Account, Profit Sharing Account, and
deferral elections on Earnings for amounts expected to be otherwise payable on
or after January 1, 2016, in annual installments over a period of whole years up
to 10 years payable on July 1 of each year with the initial installment payment
being paid on July 1 of the year following the Participant’s Employment
Terminate Date (the “Distribution Election”). Each installment will be
determined by dividing the Participant’s Benefit as of the end of the month
immediately preceding the month of the

9
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




distribution by the number of remaining installments. The Benefit provided under
this Article shall be paid in accordance with a Participant’s Distribution
Election to the Participant's Designated Beneficiary in the event of the death
of the Participant, whether prior to or after commencement of benefits under
SPSP, if such Designated Beneficiary is entitled to benefits under the
provisions of SPSP.
(b)    Special distribution provisions
(i)    In the event that a Participant fails to make a Distribution Election
(including an election carryover pursuant to Section 5.04(b)(ii)) specifying the
form in which such Benefit will be paid, the Participant will receive a lump sum
distribution payable as set forth in Section 5.04(a).
(ii)    If a Participant makes a Distribution Election for an applicable year or
has a Distribution Election carried over from a prior year, the Distribution
Election will remain in effect for all subsequent years for which the
Participant fails to make a new Distribution Election. The election carryover
will apply to all subsequent years until the Participant actually makes a new
Distribution Election for a year.
(iii)    In the case of a Severance Plan Participant who receives salary
continuation installments under a Severance Plan, the amount of credits to his
or her Matching Contribution Account and Profit Sharing Account pursuant to
Sections 5.01(c), 5.02(b) and 5.03 (the “Supplemental Credits”), will be paid in
an additional lump sum payment on July 1 of the year following the year of the
Participant’s Employment Termination Date (regardless of such Participant’s
latest Distribution Election on file with the Plan prior to his or her
Employment Termination Date).
(c)    Notwithstanding anything contained herein to the contrary, with respect
to Profit Sharing Accounts only, a Participant who does not have five years of
Continuous Service under SPSP when he ceases to be an employee of the Employer
or ceases to have any salary continuation installment due under a Severance
Plan, if later, shall forfeit the balance credited to his Profit Sharing Account
attributable to amounts earned under the McGraw-Hill ERAP Supplement and the S&P
ERAP Supplement and shall be entitled only to the Vested Percentage of the
remainder of his Profit Sharing Account attributable to credits credited to his
Profit Sharing Account; provided that the, in each case, unless his Employment
Termination Date occurs after his 65th birthday or his death. A Participant's
"Vested Percentage" shall be determined as follows:
Years of Continuous Service
Vested Percentage
 
 
Less than 2
0
%
2 but less than 3
20
%
3 but less than 4
40
%
4 but less than 5
60
%
5 or more
100
%


10
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------






SECTION 5.05     Payment of Benefits in Event of Change in Control. In lieu of
the Benefits payable under Section 5.04 of the Plan, in the event of a Change in
Control that is also a "change in control event" within the meaning of
Section 409A(a)(2)(A)(v) of the Code, each Participant who has not received
payment of the Participant's Benefit shall receive a lump sum payment (even if
he or she elected to receive installments for amounts paid after January 1,
2016) immediately upon such Change in Control equal to the Benefit to which that
Participant is entitled under Section 5.04 of the Plan.
SECTION 5.06     Credits to Participant Deferral Account.
(a) As of December 31 of the year beginning on or after the later of
(i) January 1 of the year in which the Participant's participation in the Plan
commenced or (ii) January 1, 2012, subject to the terms herein stated, each
Participant may make an election to defer up to 6% prior to of the Participant's
Earnings in excess of the limitation on Earnings under Section 401(a)(17) of the
Code (or any successor provision) that are expected to be payable in the year
that is two years after the election. As of December 31 of the year beginning on
or after the later of (i) January 1 of the year in which the Participant's
participation in the Plan commenced or (ii) January 1, 2014, subject to the
terms herein stated, each Participant may make an election to defer up to 25%
prior to of the Participant's Earnings in excess of the limitation on Earnings
under Section 401(a)(17) of the Code (or any successor provision) that are
expected to be payable in the year that is two years after the election. This
Section 5.06 shall not apply to Severance Plan Earnings. Notwithstanding the
foregoing, the Plan Administrator may permit, in its discretion, a Participant’s
election to apply to such amounts expected to be earned as base salary or wages
in the year after the election (such discretion to be evidenced in election
forms or other written communications provided the applicable Participant).
(b) A deferral election made pursuant to Section 5.06(a) must be made in the
form and manner prescribed by the Plan Administrator in its sole discretion
during the deferral election period adopted by the Plan Administrator in its
sole discretion; provided, however, that, except as provided in the last
sentence of Section 5.06(a) or in Section 5.06(f), in no event will the last day
of any deferral election period extend beyond December 31st of the year that is
two years prior to the year within which the Earnings subject to the deferral
election are paid. By way of example, except as provided in the last sentence of
Section 5.06(a) or in Section 5.06(f), the deferral election period for Earnings
that will be paid in 2016 must end on or prior to December 31, 2014. In the case
of a deferral election made under the last sentence of Section 5.06(a), in no
event will the last day of any deferral election period extend beyond December
31st of the year prior to the year within which the base salary or wages subject
to the deferral election is paid.
(c) A deferral election made pursuant to this Section 5.06 shall be irrevocable
as of the last day of the deferral election period adopted by the Plan
Administrator pursuant to Section 5.06(b).

11
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




(d) Notwithstanding anything to the contrary in this Section 5.06, once made, a
deferral election shall automatically renew each succeeding year unless revoked
or otherwise modified by the Participant during the deferral election period for
any such succeeding year. Any deferral election that is automatically renewed
pursuant to this Section 5.06(d) shall be irrevocable with respect to the year
for which the deferral applies.
(e) Earnings deferred pursuant to this Section 5.06 shall be credited to the
Participant’s Deferral Account commencing with the first payroll for which
Earnings in excess of the limitation on Earnings under Section 401(a)(17) of the
Code (or any successor provision) are paid.
(f) Notwithstanding anything to contrary herein, the Plan Administrator may
permit, in its discretion (such discretion to be evidenced in election forms or
other written communications provided to the applicable Participant), a
Participant who first becomes eligible to participate in the Plan on or after
the beginning of a Plan Year, as determined in accordance with Treasury
Regulation Section 1.409A-2(a)(7)(ii), to elect to defer up to 6% (effective
January 1, 2016, up to 25%) of his or her Earnings in excess of the limitation
on Earnings under Section 401(a)(17) of the Code (or any successor provision)
paid for services performed after such election, provided that such Participant
(1) submits a deferral election to the Plan Administrator within 30 days after
the Participant becomes eligible to participate in the Plan, and (2) has not
been eligible to participate in this Plan or in any other plan that would be
aggregated with the participant deferral portion of this Plan under Treasury
Regulation Section 1.409A-1(c) at any time during the 24-month period ending on
the date he or she became eligible to participate in the Plan.
ARTICLE VI    
CLAIMS PROCEDURE
SECTION 6.01     Claims. In the event any person or his authorized
representative (a "Claimant") disputes the amount of, or his entitlement to, any
benefits under the Plan or their method of payment, such Claimant shall file a
claim in writing with, and on the form prescribed by, the Plan Administrator for
the benefits to which he believes he is entitled, setting forth the reason for
his claim. The Claimant shall have the opportunity to submit written comments,
documents, records and other information relating to the claim and shall be
provided, upon request and free of charge, reasonable access to and copies of
all documents, records or other information relevant to the claim. The Plan
Administrator shall consider the claim and within 90 days of receipt of such
claim, unless special circumstances exist which require an extension of the time
needed to process such claim, the Plan Administrator shall inform the Claimant
of its decision with respect to the claim. In the event of special
circumstances, the response period can be extended for an additional 90 days, as
long as the Claimant receives written notice advising of the special
circumstances and the date by which the Plan Administrator expects to make a
determination (the "Extension Notice") before the end of the initial 90-day
response period indicating the reasons for the extension and the date by which a
decision is expected to be made. If the Plan Administrator denies the claim, the
Plan Administrator shall give to the Claimant (i) a written notice setting forth
the specific reason or reasons for the denial

12
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




of the claim, including references to the applicable provisions of the Plan,
(ii) a description of any additional material or information necessary to
perfect such claim along with an explanation of why such material or information
is necessary, and (iii) appropriate information as to the Plan's appeals
procedures as set forth in Section 6.02 of the Plan.
SECTION 6.02     Appeal of Denial. A Claimant whose claim is denied by the Plan
Administrator and who wishes to appeal such denial must request a review of the
Plan Administrator's decision by filing a written request with the Appeal
Reviewer for such review within 60 days after such claim is denied. Such written
request for review shall contain all relevant comments, documents, records and
additional information that the Claimant wishes the Appeal Reviewer to consider,
without regard to whether such information was submitted or considered in the
initial review of the claim by the Plan Administrator. In connection with that
review, the Claimant may examine, and receive free of charge, copies of
pertinent Plan documents and submit such written comments as may be appropriate.
Written notice of the decision on review shall be furnished to the Claimant
within 60 days after receipt by the Appeal Reviewer of a request for review. In
the event of special circumstances which require an extension of the time needed
for processing, the response period can be extended for an additional 60 days,
as long as the Claimant receives an Extension Notice. If the Appeal Reviewer
denies the claim on review, notice of the Appeal Reviewer's decision shall
include (i) the specific reasons for the adverse determination, (ii) references
to applicable Plan provisions, (iii) a statement that the Claimant is entitled
to receive, free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim and (iv) a statement of the
Claimant's right to bring an action under Section 502(a) of ERISA following an
adverse benefit determination on a review and a description of the applicable
limitations period under the Plan. The Claimant shall be notified no later than
five days after a decision is made with respect to the appeal.
SECTION 6.03     Statute of Limitations. No legal or equitable action,
including, without limitation, a civil action under Section 502(a) of ERISA, for
benefits under the Plan, to enforce the Claimant’s rights under the Plan, to
clarify the Claimant’s right to future benefits under the Plan, or against the
Plan Administrator or any other Plan fiduciary may be brought more than one year
following the earlier of: (i) the date that such one-year limitations period
would commence under applicable law, (ii) the date upon which the Claimant knew
or should have known that the Claimant did not receive an amount due under the
Plan, or (iii) the date on which the Claimant fully exhausted the Plan’s
administrative remedies. If any such judicial proceeding is undertaken, the
evidence presented shall be strictly limited to the evidence timely presented to
the Plan Administrator. Notwithstanding anything in the Plan to the contrary, a
Claimant must exhaust all administrative remedies available to such Claimant
under the Plan before such Claimant may seek judicial review pursuant to Section
502(a) of ERISA.
ARTICLE VII    
AMENDMENT AND TERMINATION OF PLAN
SECTION 7.01     Amendment and Termination. The Board or the Committee or any
delegate thereof may cause the Plan to be amended at any time and from time

13
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




to time, prospectively or retroactively; provided, however, that no amendment to
the Plan may be made by the Committee that materially increases benefits to
Participants. In addition, the Board may terminate the Plan in its entirety at
any time and, in connection with any such termination, may pay to each
Participant or Designated Beneficiary his Benefits under the Plan, subject to
and in accordance with the requirements of Treasury Regulation Section
1.409A-3(j)(4)(ix) (or any successor provision thereto). Notwithstanding the
foregoing provisions of this Section 7.01, subject to the provisions of Section
7.02 of the Plan, no amendment or termination shall reduce the Benefit or rights
of any Participant except with the written consent of the Participant or other
person then receiving such Benefit.
SECTION 7.02     Section 409A. The Plan is intended to meet the requirements of
Section 409A of the Code and shall be interpreted and construed consistent with
such intent. If, in the good faith judgment of the Committee, any provision of
the Plan could otherwise cause any person to be subject to the interest and
penalties imposed under Section 409A of the Code, such provision shall be
modified by the Committee in its sole discretion to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
causing the interest and penalties under Section 409A of the Code to apply, and,
notwithstanding any provision in the Plan to the contrary, the Committee shall
have broad authority to amend or to modify the Plan, without advance notice to
or consent by any person, to the extent necessary or desirable to ensure that no
benefit under the Plan is subject to tax under Section 409A of the Code. Any
determinations made by the Committee under this Section 7.02 shall be final,
conclusive and binding on all persons.
ARTICLE VIII    
MISCELLANEOUS
SECTION 8.01     Unsecured General Creditor. The Plan is an unfunded deferred
compensation plan for a select group of management or highly compensated
employees within the meaning of ERISA, and shall be construed and administered
accordingly. Participants and their Beneficiaries shall have no legal or
equitable rights, interest or claims in any property or assets of the Employer.
The assets of the Employer shall not be held under any trust for the benefit of
Participants or their Beneficiaries or held in any way as collateral security
for the fulfilling of the obligations of the Employer under the Plan. Any and
all of the Employer's assets shall be, and remain, the general, unpledged,
unrestricted assets of the Employer. The Employer's obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Employer to pay
money in the future.
SECTION 8.02     Nonassignability. Each Participant's rights under the Plan
shall be nontransferable except by will or by the laws of descent and
distribution and except insofar as applicable law may otherwise require. Subject
to the foregoing, neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony

14
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




or separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency. Notwithstanding anything to the contrary in
this Plan, to the extent permitted by 409A of the Code, a distribution shall be
made from the Plan to an individual other than the Participant to the extent
necessary to comply with a domestic relations order (as defined in Code Section
414(p)(1)(B)) as determined by the Plan Administrator in his sole discretion.
SECTION 8.03     Conditions of Payment of Benefit. Notwithstanding any provision
of the Plan to the contrary, the right of a Participant or his Designated
Beneficiary to receive the Benefit otherwise payable hereunder shall cease upon
the discharge of the Participant from employment with the Employer for acts
which constitute fraud, embezzlement, or dishonesty, and shall be determined by
the Appeal Reviewer in his sole discretion.
SECTION 8.04     Not a Contract of Employment. The terms and conditions of the
Plan shall not be deemed to constitute a contract of employment with the
Participant, and the Participant (or his Designated Beneficiary) shall have no
rights against the Employer except as specifically provided herein. Moreover,
nothing in the Plan shall be deemed to give a Participant the right to be
retained in the service of the Employer or to interfere with the rights of the
Employer to discipline or discharge him at any time.
SECTION 8.05     Binding Effect. The Plan shall be binding upon and shall inure
to the benefit of the Participant or his Designated Beneficiary, his heirs and
legal representatives, and the Employer.
SECTION 8.06     Withholding. To the extent required by the law in effect at the
time payments are made, the Employer shall withhold from payments made hereunder
any taxes or other amounts required to be withheld for any federal, state or
local government and other authorized deductions.
SECTION 8.07     Severability. In the event that any provision or portion of the
Plan shall be determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of the Plan shall be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
SECTION 8.08     Effective Date. The Plan is effective as of January 1, 2015
(the "Effective Date").
SECTION 8.09     Governing Law. The Plan shall be construed under the laws of
the State of New York, to the extent not preempted by federal law.
SECTION 8.10     Headings. The section headings used in this document are for
ease of reference only and shall not be controlling with respect to the
application and interpretation of the Plan.
SECTION 8.11     Rules of Construction. Any words herein used in the masculine
shall be read and construed in the feminine where they would so apply. Words in
the

15
8048/50888-001 current/45707758v5

--------------------------------------------------------------------------------




singular shall be read and construed as though used in the plural in all cases
where they would so apply. All references to sections are, unless otherwise
indicated, to sections of the Plan.

16
8048/50888-001 current/45707758v5